Citation Nr: 9902172	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-28 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
November 1962.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The record reveals that jurisdiction 
over the claims folder was subsequently transferred to the RO 
in Indianapolis, Indiana. 
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Any congenital disorder of the low back did not increase 
in severity during service and acquired low back disability 
was not present within a year of the veterans discharge from 
service and is not etiologically related to service.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
active service, and the incurrence of arthritis of the low 
back in service may not be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
30307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veterans claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131.  Additionally, 
service connection may be granted for any disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d). 
Service incurrence of arthritis may be presumed if it is 
manifested to a compensable degree within one year of a 
veterans discharge from service.  38 U.S.C.A. § § 1101, 
1112, 1137; 38 C.F.R. § § 3.307, 3.309.

The veteran claims that he is entitled to service connection 
for a low back disability.  At an August 1998 hearing before 
a hearing officer the veteran stated that he injured his back 
when lifting a garbage can during service.  He reported that 
he was treated at a dispensary with pain pills and that he 
was put on light duty for three days.  He testified that he 
continued to receive treatment for his low back disability 
soon after service, and thereafter.  The veteran indicated 
that he had attempted to obtain private treatment records 
from soon after discharge from service but had been 
unsuccessful.

The service medical records, including the October 1962 
discharge examination report, are silent to any complaints or 
findings of a low back disability.

The veteran was admitted to Grandview Hospital in May 1976 
due to chest pain.  While at the hospital the veteran had leg 
and back complaints.  An electromyograph was normal.  X-rays 
revealed pseudolumbarization of the first sacral segment 
which was thought might possibly produce some instability of 
the low back and cause the veterans back complaints.  

Private medical records reveal that the veteran injured his 
lumbar spine in December 1985 when he fell off a ladder.  
December 1985 X-rays showed bilateral spondylolysis with 
first-degree spondylolisthesis of the L5 and S1.  There was 
approximately 1 cm anterior displacement of L5 on S1, and the 
disc space was narrowed.  The lumbosacral spine was otherwise 
unremarkable.  

The private medical records show that the veteran again 
injured his low back in July 1986.  He was hospitalized after 
participating in a fire drill.  He was being carried by two 
nurses in a bed sheet and he was accidentally dropped.  

The veteran was examined by German Montoya, M.D., in April 
1987.  Dr. Montoya reported that the history revealed that 
the veteran began having difficulty with his lower back in 
December 1985, when he fell off a ladder.  He again injured 
his back in July 1986.  X-rays of the lumbar spine revealed 
spondylolisthesis of L5 and S1, which was confirmed by CT 
scan and MRI.  The impression was spondylolisthesis L5-S1, 
and mechanical low back pain.  It was Dr. Montoyas 
impression that the veterans spondylolisthesis was 
congenital.  He thought that the accidents to the veterans 
back in December 1985 and July 1986 may have placed some 
rolling aggravation of the veterans pre-existing problem.

An October 1987 Social Security Administrative Law Judge 
decision found the veteran to be disabled due to his low back 
disability.  The low back disability was attributed to the 
injury to his back when he fell from a ladder.  This decision 
noted that the veteran underwent a bilateral laminectomy, 
neurolysis, and interbody fusion for spondylosis, with 
spondylolisthesis and neuropathy, in May 1987.  He underwent 
repeat surgery in July 1987 for removal of a bone-graft 
fragment that had migrated next to the nerve root.

In October 1994 the veteran submitted a letter from his 
private physician, C. D. Hanshaw, D.O.  Dr. Hanshaw stated 
that he had treated the veteran for persistent and recurrent 
back pain.  The veteran reported to Dr. Hanshaw that he had 
been discharged from the military due to his weak lungs, 
loss of hearing, back strain, and weakness of the low back.  
Dr. Hanshaw felt that there was a relationship between the 
low back strain and the injury that occurred during the 
veterans military activity and his ongoing problems, which 
had been subsequent to progressive degenerative joint disease 
and post laminectomy syndrome from industrial injuries.

The veteran submitted a November 1994 letter from his ex-
wife.  She stated that to the best of her recollection the 
veteran received medical treatment for back strain beginning 
in January 1963.  She remembered that the medical treatment 
for back strain continued until 1974, at which time she was 
divorced from the veteran.  

In a March 1995 letter the veterans sister stated that she 
had been called by her sister-in-law while the veteran was in 
service.  The sister-in-law told her that the veteran had 
injured his back.  The veterans sister reported that the 
veteran had been treated by several doctors ever since his 
inservice back injury.  

A March 1995 letter from a fellow serviceman (and brother-in-
law of the veteran) indicates that he was in basic training 
with the veteran.  He stated that he found out that the 
veteran had been hurt.  He went over to the veterans 
barracks to check on him and was told that the veteran hurt 
his back lifting garbage cans on K.P. duty.  

A letter was received from the veterans youngest brother in 
April 1995.  The veterans brother remembered that he had 
been called by the veteran when the veteran was in service.  
At that time the veteran told him that he had strained his 
back.  

A February 1995 letter from the veterans uncle gives a 
history of the veterans military service, but does not refer 
to the veterans back.

The veteran was afforded a VA examination in February 1995.  
The veteran complained of back pain in the lumbar area. He 
reported that the pain went into the right hip.  He also 
reported a sciatic distribution of pain down the left leg.  
The impression was severe low back syndrome with history of 
herniated disc and spondylolisthesis, and two operations.

The claims file contains numerous additional private medical 
records dated from December 1985 to April 1995.  These 
examination reports, hospital records and treatment records 
all relate the veterans back disability to the back injuries 
the veteran experienced in December 1985 and July 1986, and 
to spondylolisthesis of L5-S1.

The Board has considered whether the veteran is entitled to 
service connection for a low back disability on the basis of 
aggravation of spondylolisthesis, a congenital back 
disability, during service.  The Board notes that there is no 
medical evidence of record indicating that the veterans 
spondylolisthesis of the lumbosacral spine was aggravated by 
service.  Accordingly, service connection for a low back 
disability is not warranted on the basis of aggravation.

The Board has considered the lay statements submitted by the 
veterans relatives indicating that the veteran experienced a 
back injury in service.  Their statements do not constitute 
medical evidence that the veterans current back disability 
is related to any back injury during service.  Moreover, 
their statements are based upon recollection of events 
occurring more than thirty years earlier and were provided 
for the purpose of supporting a relative's claim for 
compensation benefits.  In addition, none of the authors has 
indicated that he or she was present at the time of the 
alleged injury.  

Similarly, the veterans current statements concerning a 
service back injury are based upon recollection of events 
occurring many years ago and have been provided for 
compensation purposes.  Significantly, when the veteran was 
evaluated in May 1976 and found to have a congenital 
abnormality of his spine, he did not report a history of a 
service back injury.  When he was next treated for his back 
in 1985, it was due to an injury sustained at that time.  He 
did not report a history of a service back injury.  He again 
sought treatment for his back in 1986 following another back 
injury and again failed to mention any history of a service 
back injury.  When he testified before an Administrative Law 
Judge in support of his claim for Social Security 
Adminstration disability benefits, he reportedly identified 
the 1986 back injury.  The Social Security Administration 
decision includes no reference to a service back injury.  

In light of these circumstances and the absence of any 
evidence of low back injury in service medical records, the 
Board concludes that the preponderance of the evidence 
establishes that the veteran did not sustain a back injury in 
service.

While the October 1994 opinion of Dr. Hanshaw indicates that 
the veterans current back disability was related to service, 
Dr. Hanshaw indicated that his opinion was based on the 
history provided by the veteran of being discharged from 
service due at least in part to back disability.  The Board 
notes that it is not bound to accept opinions of physicians 
who necessarily rely on a history as related by an appellant.  
The opinion can be no better than the facts alleged by the 
appellant.  See Swann v. Brown, 5 Vet. App 229 (1993).  The 
veterans service medical records show that his back was 
found to be normal on discharge examination.  Service records 
show that back disability was not a factor in the veterans 
discharge from service.  Therefore, the opinion of Dr. 
Hanshaw is of no probative value.

Moreover, the record contains no medical evidence of acquired 
low back disability until many years following the veterans 
discharge from service and no medical evidence other than Dr. 
Hanshaws statement suggesting that any current low back 
disability is etiologically related to service.  Therefore, 
the Board must conclude that the preponderance of the 
evidence is against the veterans claim.

In its consideration of this appeal, the Board has considered 
whether development should be undertaken to obtain a medical 
opinion addressing the etiology of the veterans low back 
disability.  The Board has determined that such development 
would serve no useful purpose since any medical opinion 
linking the veterans low back disability to service would 
necessarily be based upon a history provided by the veteran 
which the Board has determined to be unreliable. 


ORDER

Entitlement to service connection for a low back disability 
is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
